Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
Regarding the prior art rejection, Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
The applicant contends
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2018/0293988). 
Applicant respectfully traverses the rejections and requests reconsideration. 
Amended independent claim 1 recites: 
A user authentication method, performed by an electronic 
apparatus, of authenticating a user based on an utterance input, the user authentication method comprising: 
obtaining an input audio signal based on the utterance input of the user; 
obtaining, from the input audio signal, at least one audio signal of an utterance section and at least one audio signal of a non- utterance section; 

obtaining a result of a comparison between the generated environment information and registration environment information indicating an environment in which a registration utterance input included in a previously registered registration audio signal of the user is received; 
adjusting an authentication criterion for authenticating the user based on the result of the comparison; and 
authenticating the user based on the adjusted authentication criterion and the input audio signal, 
wherein the adjusting of the authentication criterion comprises: 
calculating a first average energy value of the at least one audio signal of the utterance section; 
calculating a second average energy value of the at least one audio signal of the registration utterance input; and 
adjusting a threshold corresponding to the authentication criterion based on a result of a comparison between the first average energy value and the second average energy value. 

Applicant respectfully submits that claim 1 is patentable because the combined references do not disclose or suggest each and every element of the claim. For example, Applicant respectfully submits that Huang fails to disclose or suggest "calculating a first average energy value of the at least one audio signal of the utterance section; calculating a second average energy value of the at least one audio signal of the registration utterance input; and adjusting a threshold corresponding to the authentication criterion based on a result of a comparison between the first average energy value and the second average energy value," as claimed. 
Applicant submits that, at best, Huang only discloses selecting context using SNR 
(speech to noise ratio). Consider paragraphs [0027], [0069] and FIG. 4 of Huang, inset below:12 
[0027] These techniques may include generating a context database (also referred to herein as a trial database). The context database includes context score distributions indexed by context and having associated data with each context entry. For example, the context database may include a development corpus for different combinations of noise types and/or SNRs, where each combination or con- text includes audio signal data that focus the context, a context score distribution, and a context index value or code to list the context by the type of noise and/or SNR level. Each context also may have context parameters that characterize the context score distribution. The context parameters may be determined by using fitted Gaussian curves by one example and as explained in detail below. Once the speaker recognition process is running, the input audio signal is compared to the pre-stored audio signal data of the different contexts in the context database until a closest match is found. By an alternative form, a context model may be generated and the system may compute a likelihood of different context models to determine a matched context. Once the matched context is determined, the context parameters representing the context score distribution of the matched context are then obtained and placed in the confidence model with a current speaker score of the captured audio to compute a more precise false reject and/or false accept rates as the confidence values. By one example form, the confidence model is based, at least in part, on a cumulative density function (CDF). The false accept and false 
Paragraph [0027] of Huang, emphasis added 
[0069] As shown in FIG. 4, context identification unit 414 may receive noise type label 411 and speech-to-noise ratio 420, and optionally a reverberation time as well. By one form, ifonly one context listing exists in a determined noise class of the context, that context is selected regardless of the SNR level and reverberation time if provided. By another form, when multiple contexts are available in a single class except each with different SNR levels, the context is selected by first detennining the noise type label, and as a sub-class, then selecting the context with the closest SNR to that of SNR 420 and within that noise class of noise type label 4fl. By another example, default settings for the context parameters (such as the mean and standard deviation mentioned herein) for each of the noise types each may be given a certain SNR and RT6O level. These parameters can change as a function of both SNR and RT60. The mapping between the default context parameter settings to the SNR- or RT6O- specific context parameter settings may be a regression (linear, lasso, or DNN, and so forth). Another way is simply to use these three factors in an index of the parameters in a look-up table when sufficient training data is available. For the clustering approach, the ordering may remain the same where the output to the model is the input to the clustering distance computations. Otherwise, any ordering of the con- Paragraph [0069] of Huang, emphasis added13 
fig. 4
Applicant submits that, as can be seen above, Huang discloses selecting context based on SNR level. In other words, Huang discloses inputting noise type level (411) and SNR (420) to context identification unit, and selecting context corresponding to SNR closest to SNR (420). 
However, Applicant submits that SNR is just a number that identifies how much noise is generated in the surrounding environment, and is independent of the energy value of the voice signal caused by the user's utterance. 
Furthermore, Applicant submits that the first average energy value and the second average energy value are related to energy value of signals, and are not related to noise. 
Therefore, Huang fails to disclose or suggest "calculating a first average energy value of the at least one audio signal of the utterance section; calculating a second average energy value of the at least one audio signal of the registration utterance input; and adjusting a threshold corresponding to the authentication criterion based on a result of a comparison between the first average energy value and the second average energy value," as recited in claim 1. 
Accordingly, Applicant respectfully submits that claim 1 is patentable because each and every element of the claim is not disclosed or suggested by the combined references. 

The examiner disagrees. The recited limitation states “calculating a second average energy value of the at least one audio signal of the registration utterance” as opposed to “the voice signal caused by the user’s utterance” as indicated in the applicant’s remarks. The “at least one audio signal of the registration utterance” is 
Paragraph 27 discloses the data found within the context database. Such paragraph discloses “the context is associated with combinations of noise types and/or SNRs of audio signal data.” Paragraph 59 discloses “To first establish the context database 416, a number of training (or pretraining) or learning trials are performed to provide samples of audio signals or data of noise recordings for each specific desired noise type. … The noise types may be any internal or external factor that an SR system can classify and that may create or influence the acoustic environment in which acoustic waves are created and captured and that affect the audio data. …” Paragraph 65-66 discloses “… speech to noise ratio 420 may be generated based on audio data 211 … Both the SNR and noise type label then may be provided to the context identification unit 414. The noise recordings then may be mixed with speech recordings at a good range of speech to noise (SNR) values. For each noise scenario or context (e.g., a combination of noise type label and speech to noise value), a context index value or symbol (or word) may be generated and placed in the context index listing database 422. Thus, one context may be automobile (audio from the interior of an automobile) where each context has an index number or other symbol, at a certain SNR value shown by decibel (dB) level, by one example. For each context determined and tested, the context database unit records the audio data signal ….” Paragraph 71 discloses “The context database 416 also may be updated adaptively by the update unit 420, and this is described in detail below with process 1000.” Based on such disclosure, the SNR and context of the context 
Regarding independent claims 12 and 20, Applicant respectfully submits that this claim is patentable for at least similar reasons as those provided above with reference to claim 1. 
Regarding dependent claims 2-11 and 13-19, Applicant respectfully submits that these claims are patentable for at least the reasons set forth above due to their respective dependencies. 

The examiner disagrees. Such claims are dependent on respective independent claims. Please see the rebuttal above and office action below.
New Claims 
Applicant respectfully submits that new claims 21-22 are patentable for at least the reasons set forth above due to its dependency. 

	Such claims are newly submitted. Please see the office action below for status of such claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-9,11-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Huang et al (US Publication No.: 20180293988).
Claim 1, Huang et al discloses 
	Preamble: A user authentication method, performed by an electronic apparatus, of authenticating a user based on an utterance input (Fig. 1 shows an electronic apparatus performing the user authentication method shown in Fig. 2-4.), the user authentication method comprising:
	obtaining an input audio signal based on the utterance input of the user (Fig. 2, label 201 receives an input audio signal based on the user speaking, label 101. Paragraph 31 defines the audio input signal.);
	 obtaining, from the input audio signal (label 111), at least one audio signal of an utterance section and at least one audio signal of a non-utterance section (Fig. 2, label microphone obtains an audio data, label AD. Paragraph 34 discloses 211 is a conversion of the audio input signal, which indicates utterance or speech and noise (paragraph 31).);
	generating environment information indicating an environment in which the utterance input is received, based on the at least one audio signal of the non-utterance section (Fig. 3, label 308, Fig. 4, label 402,404 determines the environment of the audio data based on the noise of the audio signal, label 111,211 of Fig. 2.);
	obtaining a result of a comparison (Fig. 4, label 404. Paragraph 62 discloses label 404 compares the audio data 211 to noise type models or audio data model 408 for each sample of audio data 211 and for each or individual implemented noise classes.) between the generated environment information (Fig. 4, label 404 determines the generated environment information or noise or background noise information.) and registration 
	  adjusting an authentication criterion for authenticating the user based on the result of the comparison (Fig. 3, label 308,312 generates ratios used by the threshold generation unit, 306, to generate a threshold for authenticating the speaker at label 304. Label 308, Fig. 4, label 404 performs the comparison as indicated above.); and
	authenticating the user based on the adjusted authentication criterion and the input audio signal. (Fig. 3, label 304 authenticates the speaker based on the adjusted threshold from label 306 and the input audio signal, label audio signal. Fig. 2, label 210,211,111),
calculating a first average energy value of the at least one audio signal of the utterance section (Fig. 4, label SNR 420);
calculating a second average energy value of the at least one audio signal of the registration utterance (Paragraph 27 discloses a context database includes context score distributions indexed by context and having associated data with each context entry. The context database may include a development corpus for different combinations of noise types and/or SNRS. Paragraphs 59,65-66,71 discloses prerecorded audio signal is stored in the database (Fig. 8, label audio data signal) with associated context and SNR 
adjusting the threshold (Fig. 3, label 306,308, Fig. 4, label 414) corresponding to the authentication criterion (Fig. 3, the output of label 308,310 affects the threshold generation, label 306 of the authentication performed at label 304.) based on a result of a comparison between the first average energy value and the second average energy value (Paragraph 69 discloses “the context is selected by first determining the noise type label and as a sub-class, then selecting the context with the closest SNR to the SNR 420 and within the noise class of noise type label 411.”). 
	Claim 2, Huang et al discloses wherein the obtaining of the at least one audio signal of the utterance section and the at least one audio of the non-utterance section (Fig. 2, label microphone obtains an audio data, label AD. Paragraph 34 discloses 211 is a conversion of the audio input signal, which indicates utterance or speech and noise (paragraph 31).) comprises:
	splitting the input audio signal into a plurality of frames (paragraph 48 discloses noise is generated from samples or frames of the captured audio.);
	extracting an audio feature of the plurality of frames (Paragraph 48 discloses feature vector for each unit or sample of the captured audio.); and 
based on the extracted audio feature (Paragraph 48), distinguishing frames corresponding to the utterance section from frames corresponding to the non-utterance section among the plurality of frames (paragraph 48 discloses feature vector for each unit or sample of the captured audio is used to determine probabilities for each or 
Claim 3, Huang et al discloses wherein the environment information is generated based on an audio feature of the frames corresponding to the non-utterance section (Paragraph 62 discloses label 404 outputs the indication of the type of noise in the input audio. Label 408 includes the noise type models or audio data for each sample of audio data and for each or individual implemented noise classes.).
Claim 4, Huang et al discloses wherein the environment information comprises information about a plurality of situations (Paragraph 62 discloses noise type models for each sample of audio data and for each or individual implemented noise classes.), 
information indicating the situation in which the audio signal is received (Paragraph 59 discloses the noise types are noise from different types of situations, wherein each noise type indicates the situation the audio signal is received such as traffic, etc.), and 
information about a plurality of vectors corresponding to the plurality of situations (Paragraph 60 discloses the noise type model 408 may include a large dataset of instances of different noise classes such as that a mixture model or other type of model may be fit over each class of noise. Such indicates the noise type model includes information about a plurality of vectors or large dataset corresponding to different noise types such as those listed in paragraph 60.).
Claim 5, Huang et al discloses wherein the authenticating of the user (Fig. 2-4) comprises:
obtaining the previously registered registration audio signal (Fig. 4, label 408, paragraph 60 discloses label 408 may be pretrained with recorded and noise types sampled from the audio data.);

authenticating the user by comparing the at least one audio signal of the utterance section and the audio signal of the registration utterance section (Fig. 3, label 308, Fig. 4, label 402 compares the at least one audio signal of the utterance section (Fig. 3, label audio signal) and the noise type models, which is generated based on the audio signal of the registration utterance section or obtained noise samples and clean speech samples  (paragraph 59).).
Claim 6, Huang et al discloses wherein the registration audio signal (Fig. 4, label 408 outputs the noise type model, which includes noise type affecting the audio data (paragraph 59).) comprises at least one audio signal of a registration utterance section and at least one audio signal of a registration non-utterance section (Paragraph 59 discloses obtaining noise samples are separated from obtained clean speech samples. Such obtained noise samples or obtained clean speech samples are used to generate each specific desired noise type.), and
wherein the at least one audio signal of the registration non-utterance section is used to generate registration environment information indicating a situation in which the utterance input corresponding to the registration audio signal is received (Paragraph 59 discloses obtaining noise samples are separated from obtained clean speech samples. Paragraph 60 discloses the recorded noise type audio signals are used to train a node type model. The noise type model may include situations that can occur 
Claim 7, Huang et al discloses wherein the adjusting of the authentication criterion comprises adjusting a threshold corresponding to a similarity between the at least one audio signal of the utterance section and the at least one audio signal of the registration utterance section (Fig. 3, label 306 is adjusted to generate a threshold indicating the similarity between the audio signal, label audio signal and stored attributes of the audio signal, such as noise type model, Fig. 4, label 408.).
Claim 8, Huang et al discloses wherein the adjusting of the threshold comprises:
selecting the threshold from a preset threshold table (paragraph 104 discloses determine a threshold from “looking up a pre-calculated threshold value on a table including associated possible confidence indicator values”.) based on a length of the utterance section and a length of the registration utterance section (Fig. 3, label 306 adjusts the threshold based on label 312. Fig. 4, label 402 shows the parameters used to adjust the threshold. The noise of the audio signal is based on the noise found in the audio signal, which includes noise and speech (Fig. 3, label 301 outputs noise and speech. Such indicates the threshold is adjusted based on a length of utterance spoken by the user, Fig. 1, label 101,111. Paragraph 59 discloses the context database used to determine the context to adjust the threshold, Fig. 3, label 306 is trained based on obtained noise samples separated from obtained clean speech samples. This indicates adjustment of the threshold is based on the length of the registration utterance section.); and
adjusting the threshold based on a result of a comparison between the environment information and the registration environment information (Fig. 4, label 
Claim 9, Huang et al discloses wherein the selected threshold is adjusted (Fig. 3, label 306) based on a similarity between a vector corresponding to the environment information and a vector corresponding to the registration environment information (paragraph 62 discloses the comparison of the audio data 211 and the noise type models or audio data model 408, wherein “the noise type model … may include a large dataset of instances of different noise classes …”. Paragraph 48 discloses the comparison is performed using a sequence of short samples of the input audio signal.).
Claim 11, Huang et al discloses wherein the threshold is adjusted based on at least one of a parameter value previously set based on a timbre of a voice of the user or a parameter value previously set based on a characteristic of the electronic apparatus (Paragraph 27 discloses context score distributions which indicates various combinations of noise types and/or SNRs. Each combination or context includes audio signal data that forms the context, a context score distribution, and a context index value or code to list the context by the type of noise and/or SNR level. Such context score distributions are stored (paragraph 37) or previously set or determined. Such context score distributions are parameters of the electronic apparatus since such distributions include parameters or qualities of the signal data received by the electronic device. Fig. 4, label 414 ids the context determined (paragraph 69).).
Claim 12, Huang et al discloses
a microphone (Fig. 2, label microphone);
a memory (Fig. 11, label 1106); and 

wherein the at least one processor (Fig. 11, label 1102) is configured to:
obtain an input audio signal based on an utterance input of a user received through the microphone (Fig. 2, label microphone. Fig. 2, label 201 receives an input audio signal based on the user speaking, label 101. Paragraph 31 defines the audio input signal.),
distinguish, from the input audio signal, at least one audio signal of an utterance section and at least one audio signal of a non-utterance section (Fig. 2, label microphone obtains an audio data, label AD. Paragraph 34 discloses 211 is a conversion of the audio input signal, which indicates utterance or speech and noise (paragraph 31). Fig. 3, label 301, paragraph 46),
generate environment information indicating an environment in which the utterance input is received (Fig. 3, label 308, Fig. 4, label 402,404 determines the environment of the audio data based on the noise of the audio signal, label 111,211 of Fig. 2.),
obtain a result of a comparison (Fig. 4, label 404. Paragraph 62 discloses label 404 compares the audio data 211 to noise type models or audio data model 408 for each sample of audio data 211 and for each or individual implemented noise classes.) between the generated environment information (Fig. 4, label 404 determines the generated environment information or noise or background noise information.) and registration environment information (Fig. 4, label 408 indicates the registered environment information.) indicating an environment in which a registration utterance included in a previously registered registration audio signal of the user is received (Paragraph 59 discloses “The noise types may be any internal or external factor that an SR system can 
based on a result of the comparison, adjust an authentication criterion
for authenticating the user (Fig. 3, label 306 adjusts the threshold for authentication at label 304 based on the result of the comparison at label 308.), and
authenticate the user based on the adjusted authentication criterion and
the input audio signal (Fig. 3, label 304, Fig. 2, label 210),
when the at least one processor (Fig. 11, label 1102) is further configured to calculate a first average energy value of the at least one audio signal of the utterance section (Fig. 4, label SNR 420);
calculate a second average energy value of the at least one audio signal of the registration utterance (Paragraph 27 discloses a context database includes context score distributions indexed by context and having associated data with each context entry. The context database may include a development corpus for different combinations of noise types and/or SNRS. Paragraphs 59,65-66,71 discloses prerecorded audio signal is stored in the database (Fig. 8, label audio data signal) with associated context and SNR for the type of noise. Such paragraphs also disclose the calculated signal to noise ratio 420 is used to update the context database, wherein Fig. 4, label 406 generates 420 based on the user’s utterance, label 211, Fig. 1, label 111.); and
adjust the threshold (Fig. 3, label 306,308, Fig. 4, label 414) corresponding to the authentication criterion (Fig. 3, the output of label 308,310 affects the threshold generation, label 306 of the authentication performed at label 304.) based on a result of 
Claim 13, Huang et al discloses
the at least one processor is further configured to: 
	split the input audio signal into a plurality of frames (paragraph 48 discloses noise is generated from samples or frames of the captured audio.);
	extract an audio feature of the plurality of frames (Paragraph 48 discloses feature vector for each unit or sample of the captured audio.); and 
based on the extracted audio feature (Paragraph 48), distinguishing frames corresponding to the utterance section from frames corresponding to the non-utterance section among the plurality of frames (paragraph 48 discloses feature vector for each unit or sample of the captured audio is used to determine probabilities for each or individual noise types. Paragraph 46 discloses separates the voice signal from the noise signal.).
Claim 14, Huang et al discloses wherein the at least one processor is further configured to generate the environment information based on an audio feature of the frames corresponding to the non-utterance section (Paragraph 62 discloses label 404 outputs the indication of the type of noise in the input audio. Label 408 includes the noise type models or audio data for each sample of audio data and for each or individual implemented noise classes.).
Claim 15, Huang et al discloses wherein the at least one processor is further configured to: 

obtaining an audio signal of a registration utterance section from the registration audio signal (Paragraph 59 discloses obtaining noise samples are separated from obtained clean speech samples. Such obtained noise samples or obtained clean speech samples are used to generate each specific desired noise type.); and
authenticating the user by comparing the at least one audio signal of the utterance section and the audio signal of the registration utterance section (Fig. 3, label 308, Fig. 4, label 402 compares the at least one audio signal of the utterance section (Fig. 3, label audio signal) and the noise type models, which is generated based on the audio signal of the registration utterance section or obtained noise samples and clean speech samples  (paragraph 59).).
Claim 16, Huang et al discloses wherein the registration audio signal (Fig. 4, label 408 outputs the noise type model, which includes noise type affecting the audio data (paragraph 59).) comprises at least one audio signal of the registration utterance section and at least one audio signal of a registration non-utterance section (Paragraph 59 discloses obtaining noise samples are separated from obtained clean speech samples. Such obtained noise samples or obtained clean speech samples are used to generate each specific desired noise type.), and
 wherein the at least one audio signal of the registration non-utterance section is used to generate registration environment information indicating a situation in which the utterance input corresponding to the registration audio signal is received (Paragraph 59 discloses obtaining noise samples are separated from obtained clean 
Claim 17, Huang et al discloses wherein at least one processor (Fig. 11, label 1102) is further configured to adjust the threshold corresponding to a similarity between the at least one audio signal of the utterance section and the at least one audio signal of the registration utterance section (Fig. 3, label 306 is adjusted to generate a threshold indicating the similarity between the audio signal, label audio signal and stored attributes of the audio signal, such as noise type model, Fig. 4, label 408.).
Claim 18, Huang et al discloses wherein the adjusting of the threshold comprises:
select the threshold from a preset threshold table (paragraph 104 discloses determine a threshold from “looking up a pre-calculated threshold value on a table including associated possible confidence indicator values”.) based on a length of the utterance section and a length of the registration utterance section (Fig. 3, label 306 adjusts the threshold based on label 312. Fig. 4, label 402 shows the parameters used to adjust the threshold. The noise of the audio signal is based on the noise found in the audio signal, which includes noise and speech (Fig. 3, label 301 outputs noise and speech. Such indicates the threshold is adjusted based on a length of utterance spoken by the user, Fig. 1, label 101,111. Paragraph 59 discloses the context database used to determine the context to adjust the threshold, Fig. 3, label 306 is trained based on obtained noise samples separated from obtained clean speech samples. This indicates adjustment of the threshold is based on the length of the registration utterance section.); and

Claim 19, Huang et al discloses wherein the at least one processor is further configured to adjust the threshold (Fig. 3, label 306) based on a similarity between a vector corresponding to the generated environment information and a vector corresponding to the registration environment information (paragraph 62 discloses the comparison of the audio data 211 and the noise type models or audio data model 408, wherein “the noise type model … may include a large dataset of instances of different noise classes …”. Paragraph 48 discloses the comparison is performed using a sequence of short samples of the input audio signal.).
Claim 20, Huang et al discloses
obtaining an input audio signal based on an utterance input of a user (Fig. 2, label 201 receives an input audio signal based on the user speaking, label 101. Paragraph 31 defines the audio input signal.); 
obtaining, from the input audio signal (label 111), at least one audio signal of an utterance section and at least one audio signal of a non-utterance section (Fig. 2, label microphone obtains an audio data, label AD. Paragraph 34 discloses 211 is a conversion of the audio input signal, which indicates utterance or speech and noise (paragraph 31).);
	generating environment information indicating an environment in which the utterance input is received, based on the at least one audio signal of the non-utterance 
	obtaining a result of a comparison (Fig. 4, label 404. Paragraph 62 discloses label 404 compares the audio data 211 to noise type models or audio data model 408 for each sample of audio data 211 and for each or individual implemented noise classes.) between the generated environment information (Fig. 4, label 404 determines the generated environment information or noise or background noise information.) and registration environment information (Fig. 4, label 408 indicates the registered environment information.) indicating an environment in which a registration utterance input included in a previously registered registration audio signal of the user is received (Paragraph 59 discloses “The noise types may be any internal or external factor that an SR system can classify and that may create or influence the acoustic environment in which acoustic waves are created and captured and that affect the audio data. …” Paragraph 60 discloses recorded noise type audio signals are used to train a noise type model, label 408.);
	  adjusting an authentication criterion for authenticating the user based on the result of the comparison (Fig. 3, label 308,312 generates ratios used by the threshold generation unit, 306, to generate a threshold for authenticating the speaker at label 304. Label 308, Fig. 4, label 404 performs the comparison as indicated above.); and
	authenticating the user based on the adjusted authentication criterion and the input audio signal. (Fig. 3, label 304 authenticates the speaker based on the adjusted threshold from label 306 and the input audio signal, label audio signal. Fig. 2, label 210,211,111),

calculating a second average energy value of the at least one audio signal of the registration utterance (Paragraph 27 discloses a context database includes context score distributions indexed by context and having associated data with each context entry. The context database may include a development corpus for different combinations of noise types and/or SNRS.); and
adjusting the threshold (Fig. 3, label 306,308, Fig. 4, label 414) corresponding to the authentication criterion (Fig. 3, the output of label 308,310 affects the threshold generation, label 306 of the authentication performed at label 304.) based on a result of a comparison between the first average energy value and the second average energy value (Paragraph 69 discloses “the context is selected by first determining the noise type label and as a sub-class, then selecting the context with the closest SNR to the SNR 420 and within the noise class of noise type label 411.”). 

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656